BURGESS, Justice,
concurring and dissenting.
I concur in the affirmance on Count II, but respectfully dissent concerning Count I. Larry Michael Newland is definitely guilty of burglary of a motor vehicle 1, arguably he is guilty of aggravated assault2, kidnapping3 or aggravated kidnapping4. Moreover, the jury found that a deadly weapon was used.5 However, I do not believe the evidence is sufficient to find him guilty of aggravated robbery.
The majority holds Newland was still in the course of committing theft when he exhibited the knife, took the arm of Mr. Hardin and said: “come here”, while trying to pull Hardin across the seat of the vehicle. All of *663the cases cited by the majority, besides Oggletree v. State, 851 S.W.2d 367 (Tex.App.—Houston [1st Dist.] 1993, pet. ref'd), involve the involuntary return of the perpetrator and an attempted escape, thus a marked difference. I believe Oggletree was wrongly decided, however, it can be distinguished. Oggle-tree returned to the scene to liberate an accomplice, thus there remained some nexus between the property offense and the assault. In this case, there is only speculation as to why Newland entered the vehicle and assaulted Hardin after Newland had returned the stereo to Hardin. The reasonable inference, based upon Newland’s own words and action is he intended an abduction. The command “eome here” indicates an intent to exercise control over Hardin’s person. Had the command been “give me”, “I’ll take that”, “let me have that” or words to that effect, then the intent to continue the theft of the stereo or effect a different theft could be reasonably inferred.
I would reverse and order an acquittal on Count I.

. Newland does not challenge the sufficiency of the evidence on this offense.


. TexPenal Code Ann. § 22.02(a)(4) (Vernon 1986).


. TexPenal Code Ann. § 20.03 (Vernon 1986).


. Tex.Penal Code Ann. § 20.04(a)(3) (Vernon T986).


. This finding has not been appealed.